DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a conical spring washer comprising a plurality of inner tabs and a plurality of outer tabs, wherein, each of the plurality of inner tabs is radially aligned with a respective one of the plurality of outer tabs; wherein, the plurality of inner tabs alternate between a first side of the reference plane and a second side of the reference plane along an inner radius of the body; and wherein, the plurality of outer tabs alternate between the first side of the reference plane and the second side of the reference plane along an outer radius of the body; or a transmission assembly having the aforementioned conical spring washer, and method of assembly thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657